REQUESTED BY: Mike Boyle, Douglas County Jury Commissioner, Omaha, Nebraska.
May a person who has been convicted of a criminal offense punishable by imprisonment in the Nebraska Penal and Correctional Complex serve upon a petit or grand jury?
No.
Under section 25-1601, R.R.S. 1943, certain individuals are disqualified to serve as either petit or grand jurors. They are enumerated in that statute. With respect to your particular query, a portion of the list of persons enumerated provides as follows, `. . . persons who have been convicted of a criminal offense punishable by imprisonment in the Nebraska Penal and Correctional Complex. . .' Any person who has been convicted of a felony of necessity has been convicted of a crime for which punishment by imprisonment in the Nebraska Penal and Correctional Complex is a possible punishment. The statute does not require actual commitment to the Nebraska Penal and Correctional Complex by its clear language. It simply provides that a person who has been convicted of a crime that is punishable by such imprisonment is disqualified to serve as a juror in the State of Nebraska.
A caveat should be attached to this official opinion. LB 234 was passed by the Eighty-sixth Legislature, First Session, 1979. That bill does not contain the Emergency Clause. It will be effective three calendar months after the adjournment of the Legislature. The Legislature adjourned May 23, 1979. Therefore, LB 234 will become effective August 24, 1979. LB 234 has amended section 25-1601
and the language cited above in the following manner:
   ". . . persons who have been convicted of a criminal offense punishable by imprisonment in the Nebraska Penal and Correctional Complex, when such conviction has not been set aside or a pardon issued,. . ." (Emphasis added.)
When LB 234 becomes effective convicted felons will be eligible for jury service if they have had their conviction set aside. This may occur in proceedings authorizing setting aside convictions subsequent to the successful completion of a sentence of probation. Where a sentence has been served, such persons, when they have received a pardon, may serve as jurors under the provisions of LB 234.